Citation Nr: 0826244	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel






INTRODUCTION

The veteran had the status of Recognized Guerilla service 
from February 1945 to December 1945.  He died on November [redacted], 
1982.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal. 

The Board notes that the supplemental statement of the case 
listed "recognition of service other than from February 25, 
1945 to December 15, 1945" as a separate issue.  However, 
the Board finds this issue falls under the general issue of 
entitlement to death pension benefits and therefore, the 
Board did not list the issue separately.  The matter of the 
veteran's service is discussed, however, within the 
appellant's claim for death pension benefits.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1982, the cause of death 
listed on his death certificate was rectal carcinoma with 
widespread metastasis.

2.  At the time of his death, service connection for any 
disease or disability was not in effect.

3.  The veteran had Recognized Guerilla service with the 
Philippine Commonwealth Army. 



CONCLUSIONS OF LAW

1.  There was no disability incurred in service that caused 
or materially contributed to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.31(y), 3.40, 3.41, 3.303, 3.307, 3.309, 3.312 
(2007). 

2.  The veteran did not have the requisite service to render 
him eligible for VA pension benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service in the Regular Philippine Army is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107.  38 C.F.R. § 3.40.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Certain diseases, such as hypertension and 
organic heart disease, will be presumed to have been incurred 
in service if manifested to a degree of 10 percent within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The veteran's service treatment records are negative for any 
findings, complaints or treatment of rectal carcinoma.  The 
available evidence in this case indicates that the veteran 
died on November [redacted], 1982, at age 62, over 30 years after 
service discharge, as a result of rectal carcinoma.  The 
record is devoid of any evidence indicating the presence of 
rectal carcinoma until many years after service, and there is 
no evidence showing that this disease was in any way related 
to service; or that his death was related to service.  The 
first medical evidence showing a diagnosis of a rectal 
malignancy is a hospital summary from October 1982. 

Such evidence is found to provide evidence against this 
claim, clearly indicating a problem that began decades after 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The appellant claims that the cardiovascular renal disease 
including hypertension was a contributory cause of the 
veteran's death.  Treatment records show that the veteran was 
diagnosed with hypertension in 1980.  There is no evidence of 
record to show that the veteran incurred this condition 
during service or within the one-year post service 
presumptive period.  Furthermore, the autopsy conducted on 
the veteran determined that his death was due to his rectal 
carcinoma.  There was no indication that his cardiovascular 
renal disease caused or hastened his death.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death and the letters 
that she has submitted in an effort to substantiate her 
claim.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Here, the appellant's contentions do not go to identification 
of a medical condition, the report of a contemporaneous 
diagnosis, or a description of symptoms.  Rather, the 
theories put forth go to medical causation based on service 
years ago, a subject that clearly requires medical expertise, 
of which the appellant has not demonstrated.

In conclusion, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999).  Thus, the claim for service-connected death 
benefits is denied.

With regard to the appellant's claim for non-service 
connected death pension benefits, the veteran must have the 
requisite service in order for the appellant to qualify for 
benefits.  The term "veteran" means a person who served in 
the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included.  38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and(2) 
the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  

As discussed above, however, the Court has recently noted 
that VA may accept United States service department documents 
or seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, supra (citing Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997)).

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  The 
appellant submitted a processing affidavit and Certification 
from Armed forces of the Philippines to substantiate her 
claim.  While the appellant maintains that she is entitled to 
VA benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department confirming 
such service.  See 38 C.F.R. § 3.203(a).  In September 1978, 
the NPRC certified that the appellant's late husband had 
service with the Philippine Guerrillas, which is not deemed 
to have been active military service, providing evidence 
against this claim. 

In view of the binding certification of the NPRC, the Board, 
as a matter of law, must find that the appellant's late 
husband did not have the type of qualifying service that 
would confer upon her basic eligibility for VA benefits.  
Accordingly, the appellant's appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated the applicability of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In addition, the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the appellant in September and October 
2005.  The letters notified the appellant of what information 
and evidence must be submitted to substantiate the claims for 
service connection for the cause of the veteran's death, 
pension benefits, and accrued benefits.  The appellant was 
informed of what information and evidence must be provided 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In addition, regarding Hupp, the veteran was not service-
connected for any disabilities.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  In sum, a VA error, if any, in 
notifying or assisting the appellant did not affect the 
fairness of this adjudication.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  It is also noted that remanding 
this case back to the RO for further VCAA development would 
be an essentially redundant exercise and would result only in 
additional delay with no benefit to the appellant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Regarding Dingess, the appellant was provided with notice of 
elements (4) and (5) (degree of disability and effective 
date) in February 2008.  However, notwithstanding this 
belated Dingess notice on elements (4) and (5), the Board 
determines that the appellant is not prejudiced, because she 
had a meaningful opportunity to participate effectively in 
the processing of her claims.  As noted above, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate her claims, prior to the 
initial adjudication of the claims.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claim for service connection for cause of death and the claim 
for death pension benefits is denied as a matter of law.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to decide this 
appeal.

In any event, and as an aside, as to the appellant's claim 
for non-service connected pension benefits, the VCAA does not 
apply.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board finds that the duty to assist has been satisfied.  
All available copies of the veteran's service medical records 
are associated with the claims file.  The death certificate 
is also associated with the claims folder. 

The Board notes that there was no medical opinion obtained 
with respect to the claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not have a 
disability during service and does not reflect competent 
evidence showing a nexus between service and death, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an opinion as to the etiology of the claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


